The opinion of the court was delivered
Per Curiam.
Nothing can with advantage be added to the learned opinion filed in this case. As far as there was any question of the rights of married women involved in the case, the opinion is a true exposition of them under the law. So also is it of a mortgagor, claiming exemption out of the surplus money made on a sale on a mortgage as against subsequent judgment-creditors. It affirms the right on the several authorities cited by him. We therefore affirm the distribution made, excepting in a single almost immaterial respect, to which the attention of the court below was evidently not called, as seems to be admitted by the appellant; nor is it properly assigned for error here, although we think it is nevertheless error, namely: As Richards’s judgment and Elizabeth Bower’s judgment against Joseph Bower, the debtor, bear date the same day, any money applicable to either, ought to have been applied pro raid to each. If this be the fact the court can make the correction.
With this modification the decree is affirmed.